
	
		I
		111th CONGRESS
		1st Session
		H. R. 939
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Frelinghuysen
			 (for himself, Mr. Bachus,
			 Mr. Bartlett,
			 Mr. Paul, Mr. Bonner, Mr.
			 Wilson of South Carolina, Mr. Smith of
			 Texas, Mr. Roskam,
			 Mr. Hinchey,
			 Mr. Rogers of Michigan,
			 Mr. Jones,
			 Mr. Coble,
			 Mrs. Bachmann,
			 Mr. Hoekstra,
			 Mr. Dent, Mr. Wolf, Mr.
			 Boustany, Mr. McHugh, and
			 Mrs. Myrick) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To permit 2008 required minimum distributions from
		  certain retirement plans to be repaid.
	
	
		1.Short titleThis Act may be cited as the
			 IRA Equity for Seniors
			 Act.
		2.Repayment of 2008
			 required minimum distributions
			(a)In
			 generalAn individual who
			 received a 2008 required minimum distribution may elect to treat one or more
			 contributions to a plan described in subsection (c) made during 2009 as a
			 rollover contribution to which subsection (d) applies.
			(b)LimitationThe
			 amount to which subsection (a) applies shall not exceed the lesser of—
				(1)the 2008 required
			 minimum distribution from such plan, or
				(2)the amount
			 distributed from such plan during 2008.
				(c)2008 required
			 minimum distributionFor
			 purposes of this section, the term 2008 required minimum
			 distribution means the required minimum distribution determined under
			 section 401(a)(9) of the Internal Revenue Code of 1986 for 2008 from—
				(1)a defined
			 contribution plan which is described in section 401(k), 403(a), or 403(b) of
			 such Code,
				(2)a
			 defined contribution plan which is an eligible deferred compensation plan
			 described in section 457(b) of such Code but only if such plan is maintained by
			 an employer described in section 457(e)(1)(A) of such Code, or
				(3)an individual
			 retirement plan (as defined in section 7701(a)(37) of such Code).
				(d)Treatment as
			 rollover contributions
				(1)Recontributions
			 to retirement plans other than IRAsFor purposes of the Internal
			 Revenue Code of 1986, if a taxpayer makes an election under subsection (a) with
			 respect to a contribution to a retirement plan described in paragraph (1) or
			 (2) of subsection (c), then the taxpayer shall, to the extent of the amount of
			 the contribution, be treated as having received such payments or distributions
			 in an eligible rollover distribution (as defined in section 402(c)(4) of such
			 Code) and as having transferred the amount to the eligible retirement plan in a
			 direct trustee to trustee transfer within 60 days of the distribution.
				(2)Recontributions
			 to IRAsFor purposes of the
			 Internal Revenue Code of 1986, if a taxpayer makes an election under subsection
			 (a) with respect to a contribution to an individual retirement plan (as defined
			 by section 7701(a)(37) of such Code), then, to the extent of the amount of the
			 contribution, such payments or distributions shall be treated as a distribution
			 described in section 408(d)(3) of such Code and as having been transferred to
			 the individual retirement plan in a direct trustee to trustee transfer within
			 60 days of the distribution.
				(3)Other
			 rulesThe dollar limitations otherwise applicable to
			 contributions to retirement plans described in subsection (c) shall not apply
			 to any contribution made pursuant to the preceding sentence. No deduction shall
			 be allowed for any contribution pursuant to this clause.
				(e)Credit for tax
			 paid
				(1)In
			 generalThere shall be allowed against the tax imposed by chapter
			 1 of the Internal Revenue Code of 1986 for the first taxable year beginning in
			 2009 an amount equal to the excess of—
					(A)the tax liability
			 of the taxpayer under such chapter for taxable year 2008 (determined without
			 regard to subsection (a)), over
					(B)the tax liability
			 of the taxpayer under such chapter for taxable year 2008 (determined after the
			 application of subsection (a)).
					(2)Treatment of
			 creditThe credit determined under paragraph (1) shall be treated
			 as a credit allowed under subpart C of part IV of subchapter A of chapter 1 of
			 such Code. For purposes of section 1324(b)(2) of title 31, United States Code,
			 such credit shall be treated in the same manner as a refund of the credit under
			 section 35.
				
